Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1-6, in the reply filed on January 1, 2022, is acknowledged.  Claim 4 is withdrawn as being non-elected.  Claims 1-3 and 5 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2010/0123048 to Pollard, Jr. (Pollard).

    PNG
    media_image1.png
    566
    712
    media_image1.png
    Greyscale

Regarding Claim 1:  Pollard discloses a wiring member support device that supports a movable section of a wiring member provided across two link members that are supported so as to be rotatable about a predetermined axis, the movable section capable of moving in accordance with relative rotation of the 
A note on intended use:  It is noted that the references to the link members and the wiring member are recited within intended use statements and therefore are not required elements of the wiring member support device, per se.1  
Regarding Claim 2:  Pollard discloses a wiring member support device according to claim 1, wherein the guide hole has a smooth inner-surface shape which has a smallest inner diameter at an intermediate position (See Annotated Fig. A) of the guide hole in the axial direction and a diameter of the inner surface gradually increases toward both ends (See Annotated Fig. A) in the axial direction. 
Regarding Claim 3:  Pollard discloses a wiring member support device according to claim 1, wherein a plurality of the guide holes (See Annotated Fig. 
Regarding Claim 5:  Pollard discloses a wiring member support device according to claim 1, wherein the support pieces are made of tetrafluoroethylene.  (See para 0067, lines 1-4).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  WO 2020/128918 with a priority date of 12/18/2018 appears to disclose all the elements of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2114 (II).